310 S.W.3d 776 (2010)
STATE of Missouri, Respondent,
v.
Patrick COYNE, Appellant.
No. ED 93596.
Missouri Court of Appeals, Eastern District, Division One.
May 18, 2010.
*777 Andrew E. Zleit, St. Louis, MO, for appellant.
John L. Wright, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Patrick Coyne (Defendant) appeals the trial court's judgment and sentence after a jury convicted him of stealing and third-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.26(b).